                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
                                           )
SOLTA MEDICAL, INC.,                       )
                                           )
                  Plaintiffs,              )
                                           )
            v.                             )
                                           ) Case No. 19-cv-11600-DJC
                                           )
LUMENIS, INC. and LUMENIS, LTD.,           )
                                           )
                  Defendants.              )
                                           )
                                           )
__________________________________________)

                                MEMORANDUM AND ORDER

CASPER, J.                                                                            April 14, 2020

I.     Introduction

       Plaintiff Solta Medical, Inc. (“Solta”) has filed this lawsuit against Defendants Lumenis,

Inc. (“Lumenis U.S.”) and Lumenis, Ltd. (“Lumenis Israel”) (collectively, the “Lumenis

Companies”) alleging two counts of patent infringement in violation of 35 U.S.C. § 271(a) (Count

I and III) and one count of indirect patent infringement in violation of 35 U.S.C. § 271(b) (Count

II). D. 1. One of the defendants, Lumenis Israel, has now moved to dismiss for lack of personal

jurisdiction. D. 14.1 For the reasons stated below, the Court DENIES the motion.




1
  Lumenis Israel filed a motion for leave to file a reply to Solta’s opposition, D. 25, with its reply
brief attached, D. 25-1. Solta opposed it. D. 27. The Court ALLOWS the motion and has
considered that reply brief, D. 25-1, in its resolution of the pending motion to dismiss. Lumenis
Israel also filed a motion for notice of supplemental authority regarding its motion to dismiss, D.
31, with the supplemental authority attached, D. 31-1. Solta opposed this motion as well. D. 32.
To the extent this motion sought leave to file supplemental authority, it is ALLOWED and the
Court considered this authority, D. 31-1, in its resolution of the pending motion to dismiss, but
                                                  1
II.    Standard of Review

       In ruling on a motion to dismiss for lack of personal jurisdiction under Fed. R. Civ. P.

12(b)(2) without an evidentiary hearing, a district court must apply the prima facie standard of

review. United States v. Swiss Am. Bank, Ltd., 274 F.3d 610, 618 (1st Cir. 2001). Under the

prima facie standard, Plaintiffs must “demonstrate the existence of every fact required to satisfy

both the forum’s long-arm statute and the Due Process Clause of the Constitution.” Id. (citing

United Elec. Radio and Mach. Workers of Am. v. 163 Pleasant St. Corp., 987 F.2d 39, 44 (1st Cir.

1993)). The Court considers the facts alleged in the pleadings as well as the parties’ supplemental

filings. Sawtelle v. Farrell, 70 F.3d 1381, 1385 (1st Cir. 1995); Ticketmaster-N.Y., Inc. v. Alioto,

26 F.3d 201, 203 (1st Cir. 1994). The Court will “take specific facts affirmatively alleged by the

plaintiff as true (whether or not disputed) and construe them in the light most congenial to the

plaintiff’s jurisdictional claim.” Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass’n, 142 F.3d

26, 34 (1st Cir. 1998). In doing so, the Court will “not credit conclusory allegations or draw

farfetched inferences.” Ticketmaster, 26 F.3d at 203. The Court is also required to “add to the

mix facts put forward by the defendants, to the extent that they are uncontradicted.” Mass. Sch.

of Law, 142 F.3d at 34.




concludes that the case cited does not warrant a different outcome here. To the extent this motion
asks the Court to defer its decision on personal jurisdiction, it is DENIED.

                                                 2
III.   Factual Background

       The following facts are taken from Solta’s complaint, D. 1, Lumenis Israel’s

uncontroverted, sworn affidavits in support of its motion to dismiss, D. 15-1, Solta’s opposition to

Lumenis Israel’s motion to dismiss, D. 21, and supporting exhibits, D. 22.

       Solta is a Delaware corporation with its principal place of business in Hayward, California.

D. 1 ¶ 2. Lumenis Israel is an Israeli corporation with its principal place of business in Yokneam,

Israel. D. 1 ¶ 4. Lumenis Israel manufactures its surgical and aesthetic products in Israel, D. 22-

9 at 44, and then sells its products through its wholly owned subsidiaries in six countries: the

United States, China, Japan, India, Germany and Australia. D. 22-9 at 43. Lumenis U.S. is

Lumenis Israel’s wholly owned subsidiary in the United States. D. 15-1 ¶ 14. Lumenis U.S. is a

Massachusetts corporation with its principal place of business in San Jose, California, D. 1 ¶ 3,

Massachusetts is one of the states where Lumenis U.S. sells and markets its products, D. 1 ¶ 7.

       Solta is the owner of the ‘594 Patent titled “Tissue Cooling Rod for Laser Surgery,” D. 1

¶ 11, and the ‘881 Patent titled “Tissue Cooling Rod for Laser Surgery,” D. 1 ¶ 13. The ‘881

Patent is a continuation of the ‘594 Patent. D. 1 ¶ 13. The Lumenis Companies offer to sell and

market three devices—M22, AcuPulse and Ultra Pulse—that, as Solta alleges, infringe on Solta’s

‘594 and ‘881 Patents. D. 1 ¶¶ 15, 24, 31, 40, 62. Although the parties disagree as to which

Lumenis entity did what in the sale of these products, as discussed further below, the allegedly

infringing products—M22, AcuPulse and Ultra Pulse—are specifically identified as Lumenis

Israel products in a Lumenis Israel SEC filing. D. 22-9 at 38-42. Lumenis Israel also applied for

FDA approval to market the allegedly infringing products in the United States. D. 22-1; D. 22-2;

D. 22-3; D. 22-4; D. 22-5; D. 22-6; D. 22-7; D. 22-8.




                                                 3
IV.    Procedural History

       On July 24, 2019, Solta filed its complaint in this case. D. 1. Lumenis Israel has now

moved to dismiss for lack of personal jurisdiction. D. 14. The Court heard oral argument on

Lumenis Israel’s motion and took the matter under advisement. D. 30.

V.     Discussion

        A.      Personal Jurisdiction

       Lumenis Israel asserts that this Court lacks personal jurisdiction over it. D. 15 at 7-16.

The parties agree that the Federal Circuit law applies when determining whether a district court

may exercise personal jurisdiction over an accused infringer. D. 15 at 7; D. 21 at 5. “In order to

establish personal jurisdiction in a patent infringement case over a non-resident defendant whose

products are sold in the forum state, a plaintiff must show both that the state longarm statute applies

and that the requirements of due process are satisfied.” Commissariat a L’Energie Atomique v.

Chi Mei Optoelectronics Corp., 395 F.3d 1315, 1319 (Fed. Cir. 2005). This Court’s inquiry,

therefore, begins with the Massachusetts long arm statute. SCVNGR, Inc. v. Punchh, Inc., 478

Mass. 324, 325 (2017) (explaining that “prior to exercising personal jurisdiction over a nonresident

defendant, a judge must determine that doing so comports with both the forum’s long-arm statute

and the requirements of the United States Constitution”).             The Court’s analysis of the

Massachusetts long-arm statute “precede[s] consideration of the constitutional question” of due

process. Id.

               1.      The Massachusetts Long-Arm Statute

       Lumenis Israel in its reply brief argues that Solta has not carried its burden of establishing

that this Court has personal jurisdiction pursuant to Massachusetts’s long arm statute. D. 25-1 at

6-7. As this argument was raised for the first time in the reply brief, it is waived. See Noonan v.



                                                  4
Wonderland Greyhound Park Realty LLC, 723 F. Supp. 2d 298, 349 (D. Mass. 2010) (considering

an argument waived when it was raised for the first time in the reply brief); see also Wills v. Brown

Univ., 184 F.3d 20, 27 (1st Cir. 1999) (explaining that the purpose of a reply brief is “to counter

the [opponent’s] arguments, not to offer new theories of error for the first time”).

       Even assuming this argument is properly before this Court, Lumenis Israel has transacted

business within the meaning of the Massachusetts long arm statute. Section 3(a) of the long-arm

statute provides for personal jurisdiction “over a person, who acts directly or by an agent, as to a

cause of action in law or equity arising from the person’s . . . transacting any business in this

commonwealth.” Mass. Gen. L. c. 223A, § 3(a). “[F]or jurisdiction to exist pursuant to § 3(a),

therefore, the facts must satisfy two requirements: 1) the defendant must have transacted business

in Massachusetts, and 2) the plaintiff’s claim must have arisen from the defendant’s transaction of

such business.” Sigros v. Walt Disney World Co., 129 F. Supp. 2d 56, 63 (D. Mass. 2001) (citing

Tatro v. Manor Care, Inc., 416 Mass. 763, 767 (1994)).

       The “transacting business” clause is construed “broadly.” Shipley Co., Inc. v. Clark, 728

F. Supp. 818, 821 (D. Mass. 1990). For example, courts have interpreted this provision to cover

instances in which a defendant engages in “the purposeful and successful solicitation of business

from residents of the Commonwealth.” Tatro, 416 Mass. at 767. Lumenis Israel argues that it

cannot be considered to have transacted business in Massachusetts because “Lumenis Israel does

not manufacture, use, sell, or offer to sell any products in Massachusetts or anywhere else in the

United States, including the accused products.” D. 15 at 6-7. Lumenis Israel contends that it “does

not import products into Massachusetts or the United States.” D. 15 at 7. Rather, Lumenis Israel

asserts, its wholly owned U.S. subsidiary, Lumenis U.S., is responsible for all U.S. activities

related to the accused products in this action. Id. In sum, Lumenis Israel asserts that it has no



                                                 5
relation to Lumenis U.S.’s actions in Massachusetts and therefore cannot be subject to jurisdiction

here. Indeed, ownership of a Massachusetts subsidiary is, on its own, insufficient to assert

Massachusetts jurisdiction. See Andresen v. Diorio, 349 F.3d 8, 12 (1st Cir. 2003) (explaining

that the fact that a “parent has ‘overall financial and policy control’ over its subsidiary is not

enough [to assert jurisdiction under Massachusetts’s long arm statute] . . . [because] [s]uch control

is inherent in ownership and, if overall control were sufficient, every parent would be present

wherever a wholly owned subsidiary was present in a state”). The Lumenis Companies need not

be in a formal agency relationship to conclude that both are transacting business in the

commonwealth for the purposes of § 3(a). See Daynard v. Ness, Motley, Loadholt, Richardson &

Poole, P.A., 290 F.3d 42, 45 (1st Cir. 2002) (noting that parties need not be in a formal agency

relationship for the contacts in the forum to be attributable to the out of forum party). Moreover,

the record controverts the notion that Lumenis Israel’s relationship with its U.S. subsidiary is

limited to mere ownership.

       In an April 2, 2015 20-F filing with the SEC, Lumenis Israel states that it provides

“practical basic and advanced technical training and certification of field service engineers for

practically all of [their] products,” and operates “communications centers in each of the regional

centers for our four geographic sales and marketing areas.” D. 22-9 at 44. Even assuming Lumenis

U.S. is responsible for some or all of these support and training actions, it appears that Lumenis

Israel is more involved in the marketing and sale of the infringing product than it claims. For

example, Lumenis Israel applied for FDA approval to market the allegedly infringing product in

the United States.2 D. 22-1; D. 22-2; D. 22-3; D. 22-4; D. 22-5; D. 22-6; D. 22-7; D. 22-8. Solta



2
  Lumenis Israel contends that the FDA filings are irrelevant to this patent suit and, therefore
should, not be considered by this Court. D. 25-1 at 8. Regardless of their relevance to the
underlying litigation, they are relevant to the present inquiry here: Lumenis Israel’s role in the
                                                 6
also contends that Lumenis Israel is the owner of patents to the allegedly infringing products, D.

22-10, which Lumenis Israel does not dispute.3 Thus, contrary to Lumenis Israel’s contentions, it

appears that Lumenis Israel had an ongoing and collaborative relationship with its Massachusetts

subsidiary, Lumenis U.S., to market and offer for sale Lumenis products throughout the United

States, including Massachusetts.4 These facts—that Lumenis Israel jointly marketed and sold

products in Massachusetts, with its Massachusetts wholly owned subsidiary all using the same

name: Lumenis—constitutes transacting business under Massachusetts’s long arm statute. See

Systemation, Inc. v. Engel Indus., Inc., 992 F. Supp. 58, 60 (D. Mass. 1997) (ruling that defendants

exclusive dealership agreement with a Massachusetts corporation to sell its goods in six New

England states and deriving profits therein was sufficient to have “transacted business” within the

meaning of the Massachusetts long arm statute); see Massachusetts Inst. of Tech. v. Shire PLC,

13-cv-10020-MLW, 2014 WL 404696, at *4 (D. Mass. Feb. 2, 2014) (ruling that the parent

company’s involvement in the marketing and distribution of allegedly infringing products rendered

it subject to jurisdiction under the Massachusetts long arm statute); Rooney v. Walt Disney World

Co., 02-cv-12433-GAO, 2003 WL 22937728, at *3 (D. Mass. Nov. 25, 2003) (explaining that

“solicitation of business from Massachusetts residents, through the joint activities and agency of




marketing and sale of the allegedly infringing products in the United States and, specifically,
Massachusetts.
3
  Lumenis Israel asserts that the ownership of its patents here is also irrelevant to the inquiry,
because, Lumenis Israel argues, its patents are not at issue is this case. D. 25-1 at 8. The fact that
Lumenis Israel owned the U.S. patents to the allegedly infringing products, however, is relevant
to the issue of how much, and to what degree Lumenis Israel was involved in the marketing, sale
and distribution of its products in the United States and, specifically, Massachusetts.
4
 Solta alleges in its complaint Lumenis distributes, markets and sells products in Massachusetts.
D. 1 ¶ 7. Lumenis Israel does not appear to dispute this as to Lumenis U.S., D. 15-1 ¶ 14, and the
Court credits this allegation as it must on a prima facie determination. See Mass. Sch. of Law at
Andover, Inc., 142 F.3d at 34.

                                                  7
its sister corporations” was sufficient to satisfy the requirements of the Massachusetts long arm

statute).

        The second prong requires a showing of “but for” causation. Tatro, 416 Mass. at 771

(concluding that § 3(a) had been satisfied where “[b]ut for the defendant’s solicitation of business

in Massachusetts, and its agreement to provide the plaintiff with hotel accommodations in

Anaheim, California, the plaintiff would not have been injured in a room of the hotel”). This test

is met here: but for Lumenis Israel’s joint endeavor with its wholly owned subsidiary to market

and sell products in the United States, and Massachusetts, Solta would not have a patent

infringement claim regarding those products. See Systemation, Inc., 992 F. Supp. at 60.5

                  2.      Due Process

            “For jurisdiction to be proper, constitutional requirements of due process must be met.”

Shipley Co., Inc., 728 F. Supp. at 822. The due process clause “protects an individual’s liberty

interest in not being subject to the binding judgments of a forum with which he has established no

meaningful ‘contacts, ties, or relations.’” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471-72

(1985) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 319 (1945)).

        There are two types of personal jurisdiction to consider in the constitutional analysis:

general and specific. Cossaboon v. Me. Med. Ctr., 600 F.3d 25, 31 (1st Cir. 2010). Solta does not

press general jurisdiction here, Tr. 14:6-9, and thus this Court’s review focuses on specific

jurisdiction. Specific jurisdiction exists “when the cause of action at issue ‘arises out of or relates

to’” the defendant’s contacts with the forum state, “even if those contacts are ‘isolated and

sporadic.’” Red Wing Shoe Co. Inc. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1359 (Fed.



5
 Given this analysis, the Court does not reach Solta’s other arguments for personal jurisdiction
under the long arm statute including theories under §§ 3(c) and 3(d) of the statute.

                                                   8
Cir. 1998) (citing Burger King Corp., 471 U.S. at 472-73). Specific jurisdiction “may only be

relied upon where the cause of action arises directly out of, or relates to, the defendant’s forum-

based contacts.” Cossaboon, 600 F.3d at 31 (citation omitted). The specific jurisdiction inquiry

is threefold: relatedness, purposeful availment and reasonableness. Synthes (U.S.A.) v. G.M. Dos

Reis Jr. Ind. Com. De Equip. Medico, 563 F.3d 1285, 1297 (Fed. Cir. 2009). The plaintiff bears

the burden of proof on all three elements. See Rodriguez v. Samsung Electronics Co., Ltd., 827

F. Supp. 2d 47, 50 (D. Mass. 2011).

                      a)      Relatedness

       The relatedness inquiry asks whether “the claim underlying the litigation . . . directly

arise[s] out of, or relate[s] to, the defendant’s forum-state activities.” Astro-Med, Inc. v. Nihon

Kohden Am., Inc., 591 F.3d 1, 9 (1st Cir. 2009). “The Federal Circuit’s interpretation of

relatedness is more permissive than the ‘proximate cause’ or ‘but for’ analyses used in other

circuits.” Nuance Commc’ns, Inc. v. Omilia Nat. Language Sols., Ltd., 19-cv-11438-PBS, 2019

WL 6841796, at *4 (D. Mass. Dec. 16, 2019) (citing Avocent Huntsville Corp. v. Aten Int’l Co.,

552 F.3d 1324, 1337 (Fed. Cir. 2008)).

       An attempt to market allegedly infringing products in Massachusetts satisfies this standard.

Nuance Commc’ns, Inc., 2019 WL 6841796, at *4 (applying Federal Circuit law and holding that

the relatedness prong was satisfied where the defendant had attempted to market infringing

products in Massachusetts); see Hilsinger Co. v. FBW Inv., 109 F. Supp. 3d 409, 421 (D. Mass.

2015) (holding that the relatedness prong was satisfied where the plaintiff alleged “that defendant

infringed on its trademark by selling its products in Massachusetts”). Accordingly, here, where

Lumenis Israel jointly endeavored with its wholly owned, Massachusetts subsidiary, Lumenis

U.S., to market and sell an allegedly infringing product in Massachusetts, the relatedness prong is



                                                9
satisfied. See id.; see also Massachusetts Inst. of Tech, 2014 WL 404696, at *6 (explaining that

because the Federal Circuit’s relatedness prong is less stringent than Massachusetts’s long-arm

requirement, for the reasons stated in the long arm analysis, the plaintiffs have also satisfied the

relatedness prong).

                       b)     Purposeful Availment

       The “purposeful availment requirement ensures that a defendant will not be haled into a

jurisdiction solely as a result of random, fortuitous, or attenuated contacts, or of the unilateral

activity of another party or a third person.” Avocent Huntsville Corp., 552 F.3d at 1329.

Purposeful availment turns on voluntariness and foreseeability. “Voluntariness requires that the

defendant’s contacts with the forum state proximately result from actions by the defendant

himself.” Baskin-Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 36 (1st Cir.

2016) (internal citations omitted). “Foreseeability requires that a defendant’s contacts with the

forum state are ‘such that [the defendant] could reasonably anticipate being haled into court

there.’” Id. (alteration in original) (quoting Adelson v. Hananel, 510 F.3d 43, 50 (1st Cir. 2007)

(internal quotation marks omitted)).

       Lumenis Israel relies upon Bristol Myer-Squibb Co., to argue that Lumenis Israel has not

purposefully availed itself to the forum under this standard. D. 25-1 at 8-9 (citing Bristol-Myers

Squibb Co. v. Superior Court of California, San Francisco Cty., __U.S.__, 137 S. Ct. 1773, 1783

(2017)). Indeed, the Supreme Court held in Bristol Myers-Squibb Co. that the “bare fact” that a

company “contracted with a California distributor is not enough to establish personal jurisdiction

in the State” where there was no tracing the offending product to that distributor. Bristol-Myers

Squibb Co., 137 S. Ct. at 1783. “‘[S]omething more’ such as special state-related design,

advertising, advice, marketing, or anything else,” is required to indicate that the defendant



                                                10
purposefully availed itself to the forum state. J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873,

889 (2011) (plurality opinion).

       Here, unlike in Bristol-Myers Squibb Co., there is no issue tracing the offending products

to the wholly owned Massachusetts distributor with which Lumenis Israel contracted. Lumenis

Israel sold its products to Lumenis U.S., a Massachusetts corporation, who then allegedly sold and

marketed the allegedly infringing products in Massachusetts. D. 22-9 at 43-44. Thus, unlike in

Bristol-Myers Squibb Co. Lumenis Israel’s relationship to Massachusetts is directly related to the

offending product. See State Nat’l Ins. Co. v. Textron Aviation, Inc., No. 17-1077-JWB, 2018

WL 4111845, at *3 (D. Kan. Aug. 29, 2018) (finding personal jurisdiction because, unlike in

Bristol-Myers Squibb Co., there was no missing link: the defendant sold its allegedly defective

product to the Kansas company which then was installed in an aircraft that was sold in Kansas and

thus was “directly related to the claims at issue in this case”).

       In any event, more purposeful action is present here. In Polar Electro Oy v. Suunto Oy,

829 F.3d 1343 (Fed. Cir. 2016), the Federal Circuit found that the defendant Suunto, a Finish

corporation, had purposefully availed itself to the state of Delaware where “Suunto entered into a

distribution agreement with ASWO, its sister company, to market and distribute Suunto products

in the United States.” Id. Under that agreement, Suunto was obligated to “supply its products

from Finland and provide outbound logistic services, including ‘incoming order administration,

preparing export documents, invoicing the order, picking and packing the ordered goods and

coordinating the freight to the destination specified by’ ASWO.” Id. The Federal Circuit noted

that “this is not a case where a small manufacturer sells its products to an independent distributor,

who then distributes the products to consumers across the nation” and held that Suunto had

purposefully availed itself to the United States. Id. at 1351.



                                                  11
       Lumenis Israel asserts that this case is distinguishable from Polar Electro Oy because its

contacts are singular to a manufacturer-supplier relationship. D. 25-1 at 10. Lumenis Israel,

however, like the defendant in Polar Electro Oy, manufactures products in a foreign country and

then uses its wholly owned subsidiary, a corporation incorporated in the forum, to sell its products

in the forum. D. 22-9 at 43-44. Further, as discussed above, Lumenis Israel applied for FDA

approval to market the allegedly infringing products throughout the United States. D. 22-1; D. 22-

2; D. 22-3; D. 22-4; D. 22-5; D. 22-6; D. 22-7; D. 22-8. Thus, as in Polar Electro Oy, this is not

such a instance where a manufacture ships its products to an independent distributor, rather

Lumenis Israel “acted in concert” with its Massachusetts subsidiary to facilitate the marketing and

sale of an allegedly infringing product throughout the United States—including Massachusetts.

829 F.3d at 1350-51.

       It cannot be said that Lumenis Israel’s contacts with Massachusetts were “random,

fortuitous or attenuated,” Burger King Corp., 471 U.S. at 475 (quotations omitted), where it

endeavors, to sell its products to its Massachusetts wholly owned subsidiary, and jointly engages

in a marketing effort to sell these products, see Graphics Props. Holdings, Inc. v. ASUS Comput.

Int’l, 70 F. Supp. 3d 654, 663 (D. Del. 2014) (asserting personal jurisdiction over a Taiwanese

corporation with its principal place of business in Taiwan whose products were designed and

manufactured in Taiwan or China and does not directly sell in the U.S. but instead sells its products

to a wholly owned subsidiary who then sells its products to another wholly owned subsidiary). As

such, the purposeful availment requirement is satisfied here. See Polar Electro Oy, 829 F.3d at

1350-51; see also Enzo Life Scis., Inc. v. Hologic Inc., 16-cv-894-LPS-CJB, 2018 WL 4660355,

at *6 (D. Del. Sept. 26, 2018) (where, applying Federal Circuit law, the court asserted personal

jurisdiction over the defendant because the defendant formed a wholly-owned subsidiary



                                                 12
incorporated in Delaware to specifically serve the market, and sold the accused products in the

United States).

                       c)      Reasonableness

       Finally, the Court considers reasonableness for the Defendant. The reasonableness inquiry

is based on a balancing of the following “Gestalt factors”: “1) the burden on the defendant, (2)

the forum’s interest in adjudicating the dispute, (3) the plaintiff’s interest in obtaining convenient

and effective relief, (4) the interstate judicial system’s interest in obtaining the most efficient

resolution of controversies, and (5) the shared interest of the states in furthering fundamental

substantive social policies.” Synthes (U.S.A.), 563 F.3d at 1299. “The purpose of the gestalt

factors is to aid the court in achieving substantial justice, particularly where the minimum contacts

question is very close.” Nowak v. Tak How Inv., Ltd., 94 F.3d 708, 717 (1st Cir. 1996). The

factors “may serve to ‘establish the reasonableness of jurisdiction upon a lesser showing of

minimum contacts than otherwise would be required,’ but they may also establish a ‘compelling

case’ that would ‘render jurisdiction unreasonable’ despite the presence of minimum contacts.”

Synthes (U.S.A.), 563 F.3d at 1299 (quoting Burger King Corp., 471 U.S. at 477).

       Where the defendants activities were purposely directed at the forum and a claim for patent

infringement arises out of those contacts, the burden shifts to the defendant to “present a

compelling case that the presence of some other considerations would render jurisdiction

unreasonable.” M-I Drilling Fluids UK Ltd. v. Dynamic Air Ltda., 890 F.3d 995, 1001 (Fed. Cir.

2018) (quoting Burger King Corp., 471 U.S. at 477) (internal quotation marks omitted). No such

compelling case has been made here.

       Lumenis Israel argues that foreign nonresidents face a unique burden that should be given

a significant weight in assessing the reasonableness of asserting jurisdiction across national



                                                 13
borders. D. 25-1 at 14. While acknowledging this burden, the Federal Circuit has recognized that

“progress in communications and transportation has made the defense of a lawsuit in a foreign

tribunal less burdensome” and thus found, as this Court finds here now, that the second and third

factors outweigh the foreign defendant’s burden in domestic alleged infringement suits. Synthes

(U.S.A.), 563 F.3d at 1299. See M-I Drilling Fluids UK Ltd, 890 F.3d at 1002-03. As to the fourth

and fifth factors, Massachusetts has an interest in discouraging injuries that occur within its

boundaries—including patent infringement. N. Am. Philips Corp. v. Am. Vending Sales, Inc., 35

F.3d 1576, 1580 (Fed. Cir. 1994) (noting that the forum “clearly has an interest in prohibiting the

importation of infringing articles into its territory”). Moreover, to the extent that these factors are

“concerned with the potential clash of substantive social policies between competing fora and the

efficiency of a resolution to the controversy,” Synthes (U.S.A.), 563 F.3d at 1300, they do not

otherwise weigh in favor of any forum other than this one where neither of the parties have

identified an alternative forum suitable for this case. Considering the balance of these factors, the

Court concludes that the exercise of personal jurisdiction over Lumenis Israel is reasonable here.

               3.      Jurisdiction under Fed. R. Civ. P. 4(k)(2)

       Solta argues, in the alternative, that this Court could exercise jurisdiction over Lumenis

Israel pursuant to Fed. R. Civ. P. 4(k)(2). D. 21 at 15-17. Rule 4(k)(2) allows “a court to exercise

personal jurisdiction over a defendant if (1) the plaintiff’s claim arises under federal law, (2) the

defendant is not subject to jurisdiction in any state’s courts of general jurisdiction, and (3) the

exercise of jurisdiction comports with due process.” Synthes (U.S.A.), 563 F.3d at 1293-94. As

this Court has already determined that it has jurisdiction over the defendant pursuant to

Massachusetts’s long arm statute and the requirements of due process, it need not reach the issue

of jurisdiction under Rule 4(k)(2).



                                                  14
VI.    Conclusion

       For the foregoing reasons, the Court DENIES Lumenis Israel’s motion to dismiss pursuant

to Fed. R. Civ. P. 12(b)(2), D. 14.

       So Ordered.

                                                         /s/ Denise J. Casper
                                                         United States District Judge




                                             15
